MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00847-CR

                         SALVADOR MARTINEZ, Appellant

                                            V.
                           THE STATE OF TEXAS, Appellee

    Appeal from the 177th District Court of Harris County. (Tr. Ct. No. 1333380).


TO THE 177TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 29th day of July 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                    The cause heard today by the Court is an appeal from
             the judgment signed by the court below on September 20,
             2013. After inspecting the record of the court below, it is the
             opinion of this Court that it has no jurisdiction over the appeal.
             It is therefore CONSIDERED, ADJUDGED, and
             ORDERED that the appeal be dismissed.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered July 29, 2014.

             Per curiam opinion delivered by panel consisting of Justices
              Jennings, Bland, and Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 30, 2015
Date                                             CHRISTOPHER A. PRINE
                                                 CLERK OF THE COURT